Citation Nr: 0707188	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
evaluation for bilateral ankle arthritis.  

2.  Entitlement to a disability evaluation greater than 10 
percent for bilateral ankle arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from September 1975 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO granted service 
connection for bilateral ankle arthritis and assigned a 10 
percent disability evaluation.  

2.  In November 2001, the veteran filed a claim for an 
increased disability evaluation.  In its February 2003 rating 
decision, the RO reduced the veteran's rating for his 
bilateral ankle arthritis to a noncompensable evaluation.  

3.  Material improvement under the ordinary conditions of 
life in the veteran's bilateral ankle arthritis was not shown 
so as to justify the RO's February 2003 reduction of the 
veteran's evaluation from 10 percent to a noncompensable 
rating.  

4.  The veteran does not have limitation of motion of his 
ankles and his September 2002 x-rays do not show arthritic 
changes.  


CONCLUSIONS OF LAW

1.  A 10 percent disability evaluation for the veteran's 
service-connected bilateral ankle arthritis is restored, 
effective from November 30, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.344 (2006).  

2.  The criteria for a 20 percent rating for bilateral ankle 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 
(DC) 5003, 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  The 
duration of the rating is measured from the effective date of 
the rating to the effective date of the reduction.  Brown v. 
Brown, 5 Vet. App. 413, 418 (1993).  A reduction may be 
accomplished when the rating agency determines that evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R.  
§ 3.344(a).

The Board finds that the original 10 percent rating had been 
in effect for more than five years, i.e., from September 1, 
1994, to November 30, 2001.  38 C.F.R. 
§ 3.344(a) and (b) apply to the veteran's claim.  The 
February 2003 rating decision failed to consider 38 C.F.R. 
§ 3.344, which provides that the entire record of 
examinations and the medical-industrial history must be 
reviewed to ascertain whether the recent examination (in this 
case, the VA joints examination in September 2002) was full 
and complete and that examinations that were less full and 
complete than those on which payments were authorized or 
continued could not be used as a basis of reduction.  
Subsection (a) also states that though material improvement 
of the disability may be clearly reflected, the RO must 
consider whether the evidence made it reasonably certain that 
the improvement could be maintained under the ordinary 
conditions of life.  

As there is no specific reference to § 3.344, and no evidence 
that it was considered in the rating decision, the remaining 
question is whether the veteran was prejudiced by the error.  

In this case, the RO erred prejudicially because it placed 
the burden on the veteran to demonstrate entitlement to a 10 
percent rating, rather than placing the burden on the VA to 
show compliance with 38 C.F.R. § 3.344.  

The Board finds that the RO failed to apply 38 C.F.R. 
§ 3.344, thus rendering the decision to reduce the veteran's 
disability evaluation void ab initio as not in accordance 
with the law.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 
(1992); see also Brown v. Brown, 5 Vet. App. 413, 422 (1993) 
and Lehman v. Derwinski, 1 Vet. App. 339, 343 (1991).  The RO 
neither specifically nor implicitly found material 
improvement in the veteran's condition based on all of the 
facts that were then of record.  In addition, there is no 
indication that the RO addressed whether any improvement in 
the veteran's condition was attained under the ordinary 
conditions of life, which was a material issue of fact 
required by 38 C.F.R. § 3.344.  Accordingly, where the 
service-connected evaluation is reduced without observing the 
applicable law, the rating decision upon which it is based is 
void from its inception, and the prior disability evaluation 
must be reinstated retroactive to the effective date of the 
reduction.  Schafrath v. Derwinski, 1 Vet. App. 589, 595-596 
(1991).  

Since the rating decision failed to consider 38 C.F.R. 
§ 3.344, resulting in the application of the incorrect legal 
standard of proof, the veteran was prejudiced thereby.  
Restoration of the 10 percent rating from November 30, 2001, 
is in order. 

It is important to note that the Board does not find that the 
RO cannot reduce the veteran's disability evaluation.  In 
order to reduce the evaluation, however, the RO must properly 
consider 38 C.F.R. § 3.344.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected bilateral ankle arthritis.  He was 
assigned a noncompensable percent rating under DC 5010, 
traumatic arthritis, until this Board decision restored his 
10 percent evaluation.  38 C.F.R. § 4.71a.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, a 10 percent 
rating is warranted when, in the absence of limitation of 
motion, there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is warranted where there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  

In September 2002, the veteran underwent a VA joints 
examination during which the physician measured the veteran's 
ranges of motion in his ankles.  Both ankles had a 
dorsiflexion of 0 to 20 degrees and a plantar flexion of 0 to 
45 degrees.  These are normal ranges of motion.  The examiner 
did not observe swelling or erythema of either ankle joint.  
The examiner stated that x-rays taken in September 2002 
showed no arthritic changes, providing strong evidence 
against this claim.  

There is no other medical evidence of limitation of motion of 
the veteran's ankles.  The veteran's most recent x-rays of 
his ankles show no involvement of major joints or minor joint 
groups and he does not have limitation of motion of his 
ankles.  Therefore, his disability does not meet the criteria 
for a 20 percent evaluation under DC 5003.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's bilateral ankle arthritis does not more 
closely approximate a 20 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for bilateral ankle arthritis.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the June 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claim for an increased evaluation for bilateral 
ankle arthritis.  With regards to the veteran's restoration 
of a 10 percent disability evaluation, the RO will be 
responsible for addressing any notice defect with respect to 
the effective date element when effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Restoration of the 10 percent rating for bilateral ankle 
arthritis is granted, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.  

An increased disability evaluation for bilateral ankle 
arthritis is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


